Crew III, J.
(concurring in part and dissenting in part). We agree with the majority that Supreme Court erred in failing to impose the $10,000 fine contained in the parties’ consent order. We also agree that the facts and circumstances of this case do not come within the "other catastrophe” provision of ECL 71-1935. We disagree, however, with the majority’s conclusion that the statutory scheme in question provided Supreme Court the option to impose no penalties for defendant’s noncompliance with the conditions of its permit.
It is noted that plaintiff Commissioner of Environmental Conservation has broad discretion in issuing permits with conditions therewith (see, ECL 17-0303 [4] [d], [e]) and in assessing a penalty for violations of the conditions of such a permit in an administrative forum (see, ECL 71-1701, 71-1721, 71-1725). However, under the statutory scheme provided by ECL 71-1901, 71-1929 and 71-4003, where, as here, an action has been commenced by the Attorney-General, the court must *13determine the amount of the penalty to be assessed against a permit violator (see generally, Tull v United States, 481 US 412; Flacke v Bio-Tech Mills, 95 AD2d 916, lv denied 60 NY2d 553). ECL 71-1929 (1) provides, in pertinent part, that "[a] person who violates * * * the terms of any permit issued [pursuant to title 8 of article 17] shall be liable [for] a penalty * * * not to exceed [$25,000] per day for each violation * * *. Violation of a permit condition shall constitute grounds for revocation of such permit * * * or [an] additional civil penalty in an action brought [by the Attorney-General]” (emphasis supplied). Such additional penalty shall not be more than $500 for the initial violation, nor more than $500 for each day during which such violation continues (ECL 71-4003).
At the hearing to determine penalties, defendant conceded that it was not in compliance with the conditions of its permit, that it did not meet the conditions provided by the parties’ modified consent order and that it was in violation of Supreme Court’s May 4, 1989 order relating to compliance with its permit. Given these admissions, it is our view that Supreme Court was required to assess a penalty for each permit violation of which it found defendant guilty (see, ECL 71-1929 [1]). Additionally, the court was required to assess a penalty of not more than $500 against defendant for violating the conditions of its permit and an additional penalty of not more than $500 against defendant for each day it continued to violate the conditions of its permit (see, ECL 71-1929 [1]; 71-4003). Although the amount of the penalty to be assessed must be within the maximum limits provided by the statute, the court may exercise its discretion in determining the specific amount of the penalty to be assessed, taking into consideration such factors as unforeseen or extraordinary events which prevented defendant from complying with its permit conditions. While our authority on this appeal is as broad as the trial court and we may render a judgment as warranted by the facts revealed at a bench trial (see, Northern Westchester Professional Park Assocs. v Town of Bedford, 60 NY2d 492, 499), we are unable to determine on which days defendant was not in compliance with its permit or the number of violations on each of said days because these issues were not developed at the hearing. Therefore, we would remit the matter to Supreme Court for a fact-finding hearing as to those days that defendant was not in compliance with its permit, the number of violations for each day that defendant was not in compliance and an assessment of penalties for each such violation.
*14Mikoll and Mercure, JJ., concur with Casey, J. P.; Crew III and Yesawich, Jr., JJ., concur in part and dissent in part in an opinion by Crew III, J.
Ordered that the order and judgment are modified, on the law, without costs, by imposing the $10,000 fine agreed upon by the parties in their consent order, and, as so modified, affirmed.